DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims now include the limitation “the right-and-left base-side engaging ring portions are each formed into a tapered shape being gradually narrowed toward an inner rim in a cross-section orthogonal to a circumferential direction”.  The cross-section being describe is misdescriptive.  It does not accurately describe the orthogonal cross-section of a right-and-left base-side engaging ring portion.  The cross-section of the base-side engaging ring is not just a tapered shape narrowed toward an inner rim.  It is actually a pair of opposed tapered shapes tapered toward an inner rim as shown in the annotated drawing of applicant’s figure 5 on the subsequent page.

    PNG
    media_image1.png
    804
    512
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, CN 205728455 U in view of Kawakami, US 9888749 B1.  Fang discloses the claimed oscillating gemstone mounted in a base portion oscillatingly supported in a frame via ring shaped coupling elements on the frame and the base.  Fang also discloses that the front and rear surfaces of the ring portions are not exposed and are covered by the frame’s front and rear sides.  Fang also discloses that parts of the coupling parts, i.e., the side surfaces, are exposed through the aperture in the frame on each side of the frame.  The annotated drawing shows the correlations between the claimed subject matter and Fang’s invention. It is also understood from applicant’s disclosure, that the frame portion (30) and the protective member are one in the same element.  Further, it is also understood from applicant’s disclosure, that the coupling parts are one in the same as the ring portions.  They just happen to be parts of the rings portions that engage with one another.
Fang, also, discloses the newly added limitation (once the 112 problem is corrected), i.e., see figure 4 (111, 112).  Figure 4 discloses “the right-and-left base-side engaging ring portions are each formed into a tapered shape being gradually narrowed toward an inner rim in a cross-section orthogonal to a circumferential direction”.

    PNG
    media_image2.png
    780
    689
    media_image2.png
    Greyscale

	The amendment adds a limitation to the independent claims directed to the protective member or frame further covers and protects, from the outside, outer lateral surfaces in the width direction of each of the right and left frame-side engaging ring portions and each of the right and left base-side engaging ring portions in the coupled state.  

Kawakami discloses a protective/frame member that covers the front, rear, top, bottom and lateral sides of the base and frame engaging structures that provide the gemstone with the means to oscillate.

    PNG
    media_image3.png
    344
    672
    media_image3.png
    Greyscale

Therefore, it would have been obvious to modify Fang’s gemstone setting support with Kawakami’s inverted c-shaped pendant design to improve the beauty of the pendant while also better protecting the frame and base coupling means from dirt and the environment.
Regarding claim 21, Fang discloses that the frame portion is hollow to receive the base and its ring portions.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.  The applicant argues that Fang fails to disclose “the right-and-left base-side engaging ring portions are .
The applicant argues that Fang in view of Kawakami fails to discloses the claimed invention including the newly added limitation, i.e., “the right-and-left base-side engaging ring portions are each formed into a tapered shape being gradually narrowed toward an inner rim in a cross-section orthogonal to a circumferential direction”.  However, as discussed in the rejection, Fang discloses the claimed limitation: “the right-and-left base-side engaging ring portions are each formed into a tapered shape being gradually narrowed toward an inner rim in a cross-section orthogonal to a circumferential direction”.  
Kawakami is used to teach that it is old and well known to have a frame portion that covers and protects, from the outside, outer lateral sufaces in the width direction of each of the right and left frame-side engaging portions and each of right and left base-side engaging portions in a coupled state so that the surfaces are not exposed.  The applicant does not dispute that Kawakami does in fact teach this limitation.
Therefore, since Fang discloses the newly added limitation and Kawakami does teach to close the ends of the engagement coupling to prevent any environmental factors from effecting the coupling, a prima facie case of obviousness is properly presented and meets the claimed limitations of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677